DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on January 19th, 2021, claims 1-3, 5-9, and 15-20 were amended as per the applicant’s request. Claims 1-20 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1, regarding Beedu as modified by Virk fails to teach “aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node and captured prior to an event of interest associated with the application specific triggering criteria”, have been considered but are moot in view of the new grounds of rejection. The examiner has introduced new references disclosing the new and amended limitations by the applicant and therefore, the claims are still rejected, as incorporated by Nagargadde. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beedu et al., U.S. PGPub Number 20200034718 (Hereinafter Beedu), in view of Nagargadde; et al., U.S. Patent Number 9141683 (Hereinafter Nagargadde;), in view of Virk et al., U.S. PGPub Number 20100257403 (Hereinafter Virk).


As for claim 1, Beedu teaches a system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
receive application specific triggering criteria for generating an end-to-end hybrid cloud snapshot (Beedu; Each node in a cluster of a distributed computing and storage system (hybrid cloud) might have an IO controller 102.sub.1 that services a set of user VMs 104.sub.1. In some cases, the IO controller 102.sub.1 can also be a virtual machine. Certain instances of VM IO operations 106.sub.1 can be issued by the user VMs 104.sub.1 (e.g., through a hypervisor) to perform various computing and/or storage operations, such as storage IO operations 108.sub.1 (e.g., data read, data snapshots, clones, and/or other functions. Data associated with each of the user VMs 104.sub.1 (e.g., user data, user data snapshots, VM clones, etc.) can be stored in a distributed storage 110.sub.1 as directed by the IO controller 102.sub.1.  [0023]; the snapshot planning engine (generating snapshot) 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO activity 122.sub.1 (operation 174). One instance of such predicted storage IO characteristics (triggering criteria) might be a predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033];); 
trigger a snapshot event based on the application specific triggering criteria and a machine learning model (Beedu; certain portions of the storage IO attributes 308 might describe one or more instances of the historical storage IO activity 122.sub.2 stored in a measurement data store (e.g., measurement data 322). The snapshot planning engine 162.sub.1 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model (specific triggering criteria) 164.sub.1. The predictive model 164.sub.1 can be formed using various machine learning techniques (machine learning model). For example, a portion of a set of the storage IO attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes 308 can then be used to 0049];); 
Although Beedu teaches snapshot database (Beedu; the optimum of a given instance of the dynamic object spaces 374.sub.1 can define certain snapshot plan attributes (e.g., snapshot interval, snapshot storage location, etc.) that best align to the objectives and/or constraints associated with the respective portion of the snapshot planning period. As shown, according to certain embodiments, such snapshot plan attributes describing the snapshot plans 376 can include a site identifier (e.g., site ID), a logical file identifier (e.g., logical file ID), a timestamp, a storage location, one or more activity alerts, and/or other attributes. In some embodiments, the snapshot plans 376 can be stored in a planning data store (snapshot database) (e.g., planning data 326). [0056];), 
Beedu does not explicitly detail aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node and captured prior to an event of interest associated with the application specific triggering criteria; and store, in a snapshot database, the end-to-end hybrid cloud snapshot.
However, Nagargadde teaches aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node and captured prior to an event of interest associated with the application specific triggering criteria Nagargadde; The set of nodes 200 may be used to aid in the taking of a snapshot, such as in a process of preparing a snapshot 300 outlined in FIG. 3. In one embodiment, a control plane requests a snapshot of information within a data plane having a network of computing resources. After the snapshot request is received 302, the control plane may determine resources related to the network of computing resources that should be notified and locked 303 pending the snapshot. The locking of the resources to a certain state in time may allow the snapshot to retain consistency. The head computing resource of a set may be located 304 and selected. Information from the selected computing resource may then be stored 306. If further computing resources exist 308 in the set, the next computing resource may be located 310, selected and reviewed in order to have the next computing-resource information stored 306. If not 308, any remaining information may be stored, which may include meta information such as time and date of the snapshot, types of information stored, versions and other information about the snapshot and system configurations (state information associated with a respective node). (30) [Column 5, Line 47- Column 6, Line 10]; The set of nodes may be traversed such that an underlying computing resource may be reviewed for computing resource data to store in a snapshot (plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot). The computing resource data gathered may be stored in an order that is useful for provisioning resources from the snapshot.(31) [Column 6, Lines 10-32]; The control plane 402 and/or data plane 404 may use these services in performing distributed computing system snapshots. When requested to prepare a snapshot of the network of computing resources, the control plane may request that each service associated with a computing resource in the tree prepares a snapshot (prior to an event of interest associated with the application specific triggering criteria). The control plane can then aggregate and/or link the snapshots. Computing resources that depend on other computing resources may request a snapshot of the other computing resources when a snapshot of that particular computing resource is requested, and reference the snapshot of the other computing resources. For example, a control plane 402 may receive a request for a snapshot of an identified subnet computing resource. The control plane 402 may request that the data plane 404 prepare a snapshot of the subnet computing resource. The data plane 404 may contact the network service 414 and request a snapshot of the subnet computing resource. The connectivity management logic 420 may prepare a snapshot of the subnet computing resource and in so doing, discover an instance 406 and a data store 408 related to the subnet computing resource. The connectivity management logic 420 may then contact the instance service 410 and data store service 412 and a request a snapshot of each. When complete, the instance service 410 and data store service 412 may return a reference of their new prepared snapshots to the connectivity management logic 406. The connectivity management logic 406 may aggregate the snapshots and return a reference of the aggregation to the data plane 404, which may return the reference to the control plane 402. The snapshots may be aggregated in any of several different ways. In one embodiment, the snapshots are aggregated as one image, such that a snapshot is contained in one or more files grouped together (aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node). In another embodiment, the snapshots are aggregated as a reference layout. The individual computing resource snapshots may be managed by their respective services, but the individual computing resource snapshots may contain links or references to other related individual computing resource snapshots. For example, the subnet snapshot described above may contain the timestamp and identification reference of the instance and data store snapshots. (36) [Column 7, Line 43 – Column 8, Line 28];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Beedu and Nagargadde which deal with maintaining and managing snapshots over a distributed network, to have combined them by incorporating aggregating snapshots across distributed nodes (Nagargadde) with generating snapshots over a distributed network based on network criteria (Beedu). The motivation to combine is to make the system more efficient and user friendly as various techniques have been employed to effectively backup and restore distributed computer systems, due to the complexity of the tasks, the employed techniques are of varied success (Nagargadde [Column 1, Lines 32-50];).
Beedu as modified by Nagargadde does not explicitly detail store, in a snapshot database, the end-to-end hybrid cloud snapshot.
However, Virk teaches store, in a snapshot database, the end-to-end hybrid cloud snapshot (Virk; network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture (end-to-end hybrid cloud snapshot), wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to 0029]; backup data (snapshot) corresponding to a restoring peer machine 410 can be distributed among respective data stores 452, 462, and/or 472 at one or more peer machines 450, one or more super peer machines 460, and/or one or more cloud storage locations 470. In addition, although not illustrated in system 400, data corresponding to restoring peer 410 can additionally be stored locally at restoring peer 410. In addition to respective data stores 452, 462, and/or 472, respective peers 450, super peers 460, and/or cloud servers 470 can additionally employ respective data indexes 454, 464, and/or 474 (e.g., as created by an indexing component 312 and distributed by a distribution component 310) or data index portions (snapshot portions) (e.g., as created by an index division component 314) that provide metadata relating to some or all data stored within system 400 and their respective locations within system 400. Additionally and/or alternatively, a data index 422 or a portion thereof can be located at restoring peer 410. [0042]; network analysis component 510 can determine one or more optimal locations from which to distribute and/or retrieve information based on a variety of factors. For example, with respect to a given node location within a backup system (plurality of nodes), a node capacity analysis component 512 can be utilized to determine the storage capacity of a network node, a node health analysis component 514 can be utilized to assess the health of a network node (e.g., with respect to uptime, stability, average processor loading, etc.), and a node availability analysis component 516 can be utilized to assess the availability of a network node (e.g., with respect to powered-on or powered-off status, availability to service a particular request, etc.). [0052];).
Beedu as modified by Nagargadde and Virk which deal with maintaining and managing snapshots over a distributed network, to have combined them by incorporating maintaining a hybrid cloud store (Virk) with aggregating snapshots across distributed nodes and generating snapshots over a distributed network based on network criteria (Beedu as modified by Nagargadde). The motivation to combine is to make the system more efficient and user friendly as it could implement network-based backup techniques with improved efficiency (Virk [0002];).


	
Claim 8 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 17 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.



	

As for claims 2 and 9, Beedu as modified by Nagargadde and Virk teaches a system and method of claims 1 and 8, wherein the application specific triggering criteria specifies the event of interest and wherein the snapshot event is triggered a period of Beedu; the snapshot planning engine 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO activity 122.sub.1 (operation 174). One instance of such predicted storage IO characteristics might be a predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (before the event of interest) (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033]; constraint on one variable can be derived from a constraint on another variable. As examples, the number, and/or start time (period of time before the event of interest), and/or frequency of snapshots taken might be derived from a constraint (specific triggering criteria specifies an event of interest) of the form, "do not exceed X% of CPU when taking snapshots", or "do not exceed X% of memory usage when taking snapshots". [0038];).



As for claims 3 and 18, Beedu as modified by Nagargadde and Virk teaches the system and medium of claims 1 and 17, wherein the event of interest is a condition specifying a degradation in performance of an application (Beedu; The dynamic snapshot plan 128.sub.1 can comprise varying snapshot intervals and/or varying storage locations and/or other varying attributes that serve to optimize (e.g., minimize, maximize, etc.) the specified objectives (event of interest is a condition specifying a degradation in performance) subject to the various constraints provided.  [0036]; the plan review window 558 can be used by the data manager 160.sub.2 to perform various operations. For example, the data manager 160.sub.2 might click the "Generate Recommended Plans" to view a set of snapshot plans that best fit the specified objectives subject to the specified constraints. In some cases, various predicted metrics associated with the recommended snapshot plans can be presented to facilitate plan selection by the data manager 160.sub.2. The data manager 160.sub.2 might further use the plan review window 558 to "View Current Plan Performance". For example, the most recent measured performance of the current snapshot plan might be presented with the predicted performance of the recommended plans to further facilitate plan selection by the data manager 160.sub.2. [0071];).


As for claim 4, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein triggering the snapshot event comprises transmitting snapshot generation instructions to one or more of the plurality of nodes in the hybrid cloud network (Beedu; The dynamic snapshot planning technique 1B00 can use such a set of variable characteristics 144 determined by the predictive model 164.sub.1 to implement the herein disclosed techniques. Specifically, the snapshot planning engine 162.sub.1 can generate a snapshot plan by applying certain data management objectives to the variable characteristics (triggering the snapshot event) 144 determined by the predictive model 164.sub.1 (operation 176). In some cases, the data management objectives can be subject to certain constraints. Specifically, a user interface 158.sub.1 0036]; As shown in the environment 200, a group of nodes (e.g., node1 202.sub.1, node2 202.sub.2, . . . , nodeN 202.sub.N) can form a distributed storage and compute platform that comprises a distributed storage fabric 210. The distributed storage fabric 210 can appear to an instance of a hypervisor (e.g., hypervisor 204.sub.1, hypervisor 204.sub.2, . . . , hypervisor 204.sub.N) and associated user virtual machines (e.g., user VMs 104.sub.1, user VMs 104.sub.2, . . . , user VMs 104.sub.N, respectively) at each node as a centralized storage array (to one or more of the plurality of nodes in the hybrid cloud network), while the storage IO operations associated with the VM IO operations (e.g., VM IO operations 106.sub.1, VM IO operations 106.sub.2, . . . , VM IO operations 106.sub.N, respectively) can be processed locally to each node by a local IO controller (e.g., IO controller 102.sub.1, IO controller 102.sub.2, . . . , IO controller 102.sub.N, respectively) to provide the highest performance.  [0041]; The computing platform 706 may transmit and receive messages that can be composed of configuration data, and/or any other forms of data and/or instructions (transmitting snapshot generation instructions) organized into a data structure (e.g., communications packets). In some cases, the data structure includes program code instructions (e.g., 0097];).

As for claim 5, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein instructions, when executed by the one or more processors, cause the one or more processors to receive network performance metrics for the hybrid cloud network, wherein the triggering of the snapshot event is further based on the network performance metrics (Beedu; certain portions of the storage IO attributes 308 might describe one or more instances of the historical storage IO activity 122.sub.2 stored in a measurement data store (e.g., measurement data 322). The snapshot planning engine 162.sub.1 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model 164.sub.1. The predictive model 164.sub.1 can be formed using various machine learning techniques. For example, a portion of a set of the storage IO attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes (performance) 308 can then be used to validate the learning models. The processes of training and/or validating can be iterated until a selected instance of the learning models or a weighted combination of learning models behaves within target tolerances (e.g., with respect to predictive statistic metrics (triggering of the snapshot event is further based on the network performance metrics), descriptive statistics, significance tests, etc.). [0049];).

As for claim 6, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein each snapshot further comprises feature information, and wherein the instructions, when executed by the one or more processors, cause the one or more processors to index the end-to-end hybrid cloud snapshot based on the feature information associated with the snapshots (Virk; In another example, a map, index (configured by machine-readable instructions to index the end-to-end hybrid cloud snapshot), and/or other metadata relating to respective blocks stored by system 100 and their respectively corresponding network storage locations 120 can be maintained by client machine 110 and/or network storage location(s) 120. Accordingly, query component 112 and/or data retrieval component 114 can be configured to look up locations of respective information using the index. Additionally or alternatively, data retrieval component 114 can be configured to determine optimal locations of respective blocks or segments of information (snapshot portions from the plurality of nodes) using network analysis techniques based on factors such as location, health, network topology, peer type (e.g. peer or super-peer), storage location availability, or the like (based on the feature information associated with the snapshot portions). In one example, such techniques can be performed with or without the aid of statistical learning algorithms and/or other artificial intelligence (AI), machine learning, or automation tools. Techniques for performing this network analysis are provided in further detail infra. [0030];). The motivation to combine is the same as previously provided. 



As for claims 7 and 19, Beedu as modified by Nagargadde and Virk teaches the system and medium of claims 1 and 17, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: 
predict an occurrence of the event of interest, wherein the event of interest comprises at least one of a system error and a performance degradation of an application running at one or more of the plurality of nodes (Beedu; The shown embodiment implements a portion of a computer system, presented as system 6A00, comprising a computer processor to execute a set of program code instructions (module 6A10) and modules for accessing memory to hold program code instructions to perform: capturing one or more storage IO attributes characterizing a set of historical storage IO activity (module 6A20); generating at least one predictive model (predict an occurrence of the event of interest) derived from at least some of the storage IO attributes to predict a set of predicted storage IO characteristics (at least one of a system error and a performance degradation of an application running at one or more of the plurality of nodes) (module 6A30); receiving one or more snapshot planning parameters (module 6A40); applying the snapshot planning parameters to the predicted storage IO characteristics to generate one or more objective spaces (module 6A50); and determining at least one snapshot plan from at least one plan associated with the objective spaces (module 6A60). [0074];); 
and trigger the snapshot event prior to the occurrence of the event of interest (Virk; In accordance with one aspect, restoring peer 410 can additionally contain a boot system failure (occurrence of the event of interest)), boot component 428 can be triggered to boot restoring peer 410 from an external entity in order to initiate system restoration (trigger the snapshot event prior to the occurrence of the event of interest) using any suitable techniques. For example, a network boot can be performed as a Preboot Execution Environment (PXE) boot and/or a similar type of network boot, initiated using a physical restoration disk, and/or initialized in any other suitable manner. [0047];).


As for claim 10, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the plurality of nodes in the hybrid cloud network include at least one of a server, a virtual machine, a container, a micro-service, a switch, a router, a data center, or a sub-network (Beedu; a group of nodes (e.g., node1 202.sub.1, node2 202.sub.2, . . . , nodeN 202.sub.N) can form a distributed storage and compute platform that comprises a distributed storage fabric 210. The distributed storage fabric 210 can appear to an instance of a hypervisor (e.g., hypervisor 204.sub.1, hypervisor 204.sub.2, . . . , hypervisor 204.sub.N) and associated user virtual machines (e.g., user VMs 104.sub.1, user VMs 104.sub.2, . . . , user VMs 104.sub.N, respectively) at each node as a centralized storage array, while the storage IO operations associated with the VM IO operations (e.g., VM IO operations 106.sub.1, VM IO operations 106.sub.2, . . . , VM IO operations 106.sub.N, respectively) can be processed locally to each node by a local 0041];).

As for claim 11, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, further comprising: transmitting, to a user system associated with a network administrator, a request to initiate generation of the snapshot (Beedu; Improvements can be brought to bear such as approaches to snapshot planning that address quantitative data management objectives in systems that exhibit highly varying storage IO patterns. For example, improvements might provide a user interface 156.sub.1 that goes beyond merely permitting a data manager (e.g., an IT administrator) to specify a static snapshot frequency (operation 172) so as to produce a static snapshot plan (request to initiate generation of the snapshot) 124. [0028];); 
and receiving, from the user system, instructions to initiate the generation of the snapshot (Virk; query component 112, data retrieval component (receiving, from the user system, instructions to initiate) 114, system restore component 116, and/or file/image reassembly component (generation of the snapshot)118 can utilize one or more authentication measures to provide a secure connection to network storage location(s) 120 for rebuilding client machine 110. For example, prior to or during a query performed by 112 and/or a transfer request performed by data retrieval component 114, user of client machine 110 can authenticate and sign on to one or more network storage locations 120 to complete said operation(s). [0032];). The motivation to combine is the same as previously presented. 

As for claim 12, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, further comprising: generating a recovery model based on the snapshot database, wherein the snapshot database comprises a plurality of snapshots (Beedu; the metadata 114.sub.1 can facilitate snapshotting in the distributed computing and storage system (snapshot database comprises a plurality of network snapshots associated with a network). As an example, such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management spending budget, a storage allocation maximum budget, a maximum data change between restore points, a recovery point objective (RPO), and/or other constraints. [0027]; the plan review window 558 can be used by the data manager 160.sub.2 to perform various operations. For example, the data manager 160.sub.2 might click the "Generate Recommended Plans" to view a set of snapshot plans that best fit the specified objectives subject to the specified constraints (generating a recovery model based on a snapshot database). In some cases, various predicted metrics associated with the recommended snapshot plans can be presented to facilitate plan selection by the data manager 160.sub.2. The data manager 160.sub.2 might further use the plan review window 558 to "View Current Plan Performance". For example, the most recent measured performance of the current snapshot plan might be presented with the predicted performance of the recommended plans to further facilitate plan selection by the data manager 160.sub.2. [0071];); 
receiving parameters for a desired recovery state (Virk; blocks or segments corresponding to respective information can be single instanced and/or otherwise de-duplicated across client machine 110 and network storage location(s) 120 such that client machine 110 can rebuild information by obtaining less than all information corresponding to the information to be rebuilt. For example, network data store(s) 120 can contain respective images and/or a series of incremental images that correspond to respective states or versions of client machine (desired recovery state) 110 over time, and query component 112 can facilitate recovery of client machine 110 to a selected version and/or corresponding point in time by identifying for retrieval only blocks of images or incremental images (receiving parameters) that are not locally stored by client machine. Locally stored blocks at client machine 110 can correspond to, for example, blocks distributed during the backup process and/or blocks corresponding to a current version or operational state of client machine 110 (e.g. thereby allowing restoration to be conducted by merging respective received blocks with a current version of client machine 110). Additionally or alternatively, query component 112 can facilitate retrieval of blocks relating to recovery of client machine 110 to a 0028]; Referring to FIG. 7, a method 700 for restoring a system using a distributed backup network is illustrated. At 702, one or more files, images, or increments thereof associated with a desired system state to be restored are identified (e.g., by a query component 112). At 704, information relating to respective portions of the one or more images, files, or increments identified at 702 is obtained () (e.g. by a data retrieval component 114) from a plurality of respective network storage locations (e.g., network storage locations 120). At 706, the desired system state is restored (e.g., by a system restore component 116) using the information obtained at 704. [0060];); 
and identifying a recommended snapshot from the plurality of snapshots based on the recovery model and the parameters for the desired recovery state (Virk; FIG. 9 illustrates a method 900 for identifying, retrieving, and restoring data in a network-based backup environment. At 902, a set of blocks corresponding to information including one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (identifying a recommended network snapshot from the plurality of network snapshots based on the recovery model) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined (e.g., by an index lookup component 424) using a local index (the parameters for the desired recovery state)( e.g., data index 422) or a remote index (e.g., data indexes 454, 464, and/or 474). At 906, the blocks identified at 902 are retrieved (e.g., by a data retrieval component 430) from the 0062];). The motivation to combine is the same as previously presented. 

As for claim 13, Beedu as modified by Nagargadde and Virk teaches the method of claim 12, further comprising: transmitting, to a user system associated with a network administrator, a request to initiate recovery of the network based on the recommended snapshot (Beedu; such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (initiate recovery of the network) (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management spending budget, a storage allocation maximum budget, a maximum data change between restore points, a recovery point objective (RPO), and/or other constraints [0027]; Improvements can be brought to bear such as approaches to snapshot planning that address quantitative data management objectives in systems that exhibit highly varying storage IO patterns. For example, improvements might provide a user interface 156.sub.1 that goes beyond merely permitting a data manager (e.g., an IT administrator) to specify a static produce a static snapshot plan (request to initiate recovery of the network based on the recommended snapshot) 124. [0028];); 
and receiving, from the user system, instructions to initiate the recovery of the network based on the recommended snapshot (Virk; FIG. 9 illustrates a method 900 for identifying, retrieving, and restoring data (initiate) in a network-based backup environment. At 902, a set of blocks corresponding to information including one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (initiate the recovery of the network based on the recommended snapshot) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined using a local index ( e.g., data index 422) or a remote index (e.g., data indexes 454, 464, and/or 474). At 906, the blocks identified at 902 are retrieved (e.g., by a data retrieval component 430) from the locations determined at 904. At 908, the information identified at 902 is restored (e.g. via a system restore component 440) using the blocks retrieved at 906 at least in part by subtracting the retrieved blocks from a locally available version of the information identified at 902. [0062];). The motivation to combine is the same as the previously presented. 

As for claim 14, Beedu as modified by Nagargadde and Virk teaches the method of claim 12, further comprising transmitting, to a user system associated with a network administrator, a communication specifying the recommended snapshot (Virk; FIG. 9 one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (identifying a recommended network snapshot from the plurality of network snapshots based on the recovery model) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined (e.g., by an index lookup component 424) using a local index ( e.g., data index 422) or a remote index (e.g., data indexes 454, 464, and/or 474). At 906, the blocks identified at 902 are retrieved (e.g., by a data retrieval component 430) from the locations determined at 904. At 908, the information identified at 902 is restored (e.g. via a system restore component 440) using the blocks retrieved at 906 at least in part by subtracting the retrieved blocks from a locally available version of the information identified at 902. [0062]; One possible communication between a client 1102 and a server 1104 can be in the form of a data packet adapted to be transmitted between two or more computer processes. The data packet may include a cookie and/or associated contextual information, for example. The system 1100 includes a communication framework 1106 (e.g. a global communication network such as the Internet) that can be employed to facilitate communications between the client(s) 1102 and the server(s) 1104. [0081];). The motivation to combine is the same as previously presented.

Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the application specific triggering criteria specifies an event of interest, the method further comprising transmitting, to a system associated with a network administrator, a communication indicating an occurrence of the event of interest (Beedu; the snapshot planning engine 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO activity 122.sub.1 (operation 174). One instance of such predicted storage IO characteristics might be a predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (before the event of interest) (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033]; constraint on one variable can be derived from a constraint on another variable. As examples, the number, and/or start time, and/or frequency of snapshots taken might be derived from a constraint of the form, "do not exceed X% of CPU when taking snapshots", or "do not exceed X% of memory usage when taking snapshots". [0038]; The modules are connected to a communication path 6A05, and any operation can communicate with other operations over communication path (communication indicating an occurrence of the event of interest) 6A05. The modules of the system can, individually or in combination, perform method operations within system 6A00. [0073];).

Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the aggregated snapshot is an end-to-end hybrid cloud snapshot (Virk; data retrieval component 114 can be configured to obtain respective information from an optimal "path of least resistance" through network storage locations 120. For example, network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture, wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to respective local peer or super-peer machines. [0029];). The motivation to combine is the same as previously provided.


As for claim 20, Beedu as modified by Nagargadde and Virk teaches the non-transitory computer-readable storage medium of claim 17, wherein the network is at least one of a hybrid cloud network or a multi-cloud network (Virk; data retrieval component 114 can be configured to obtain respective information from an optimal "path of least resistance" through network storage locations 120. For example, network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture, wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to respective local peer or super-peer machines. [0029];). The motivation to combine is the same as previously provided. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158